In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0098V
                                          UNPUBLISHED


    PATRICIA SNELSON,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: October 21, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Emily Beth Ashe, Anapol Weiss, Philadelphia, PA, for Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.


                                 DECISION AWARDING DAMAGES 1

       On January 29, 2020, Patricia Snelson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that that she suffered a Table injury – Shoulder Injury
Related to Vaccine Administration (“SIRVA”) as a result of her November 14, 2018
influneza (“flu”) vaccination. Amended Petition, filed September 23, 2020, at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On October 14, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On October 18, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $42,500.00 for all
damages, consisting entirely of pain and suffering. Proffer at 1-2. In the Proffer,

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Id. at 2. Based
on the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $42,500.00 (representing pain and suffering) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


PATRICIA SNELSON,

                Petitioner,                            No. 20-098V
                                                       Chief Special Master Corcoran
 v.                                                    ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                       PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On January 29, 2020, Patricia Snelson (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. Petitioner alleges that she suffered from “severe left shoulder pain, an inability

to lift and a decreased range of motion, which were caused in fact by” the influenza (“flu”)

vaccination she received on November 14, 2018. See Petition at 1. On October 13, 2021, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act for a Shoulder Injury

Related to Vaccine Administration (“SIRVA”) Table injury, and on October 14, 2021, the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF

No. 30; ECF No. 31.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $42,500.00 for all damages, consisting entirely of pain and suffering. This
amount represents all elements of compensation to which petitioner is entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $42,500.00 in

the form of a check payable to petitioner.1 Petitioner agrees.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              LARA A. ENGLUND
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              /s Terrence K. Mangan, Jr.
                                              TERRENCE K. MANGAN, JR.
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Phone: (202) 532-5875
                                              Email: terrence.mangan@usdoj.gov
E-FILED: October 18, 2021

       1
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.


                                                 2